Citation Nr: 1636279	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, and, if so, whether service connection is warranted.   

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for eye disorder.  

5.  Entitlement to service connection for a bilateral foot disorder. 

6.  Entitlement to service connection for left shoulder disorder.

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides, and to include as secondary to PTSD.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 

9.  Entitlement to service connection for a stomach disorder, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from May 1967 to May 1969, including combat service in the Republic of Vietnam.  The Veteran also had subsequent service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of service connection for tinnitus was also on appeal.  However, such was awarded in a February 2014 rating decision; representing a full grant of the benefit sought on appeal 

The Board observes that a claim for skin itching was previously denied in a September 1997 rating decision.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  As in the instant case, a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

In the instant case, the Veteran has described the same skin symptoms as previously described in conjunction with his prior claim as well as still attributed such symptoms to exposure to herbicides.  In other words, the current claim to reopen is not based on a separate or distinct diagnosis, symptoms or facts from the Veteran's initial claim.  Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a skin disorder.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim for service connection for a skin disorder has been received, the Board has characterized his claim pursuant to Brokowski, Robinson, and Clemons as set forth on the front page of this decision. 

The September 1997 rating decision also indicates that the claims folder had been rebuilt and that the Veteran had previously been denied service connection for anxiety disorder.  However, as the rating decision and associated records denying service connection for anxiety disorder are no longer of record, the Board is unable to determine what evidence was considered by the RO at that time.  In turn, the Board finds that given the lack of prior evidence, the issue of service connection for an acquired psychiatric disorder should be considered on the merits.  Regardless, the records now includes an October 2011 private opinion that associates the Veteran's PTSD with his combat service.  As such, this evidence is considered new and material as it is neither cumulative nor redundant of the evidence of record at the time of last final decision, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Additional evidence was associated with the record that has not been considered by the RO with respect to the current appeal.  Regardless, as this evidence is not relevant to the issues on appeal decided herein, waiver of RO consideration is not necessary.  With respect to the remaining issues, the RO will have the opportunity to consider this evidence on remand.  

In his August 2011 notice of disagreement and again, in his March 2014 substantive appeal, the Veteran also raised the issues of service connection for circulatory problems, kidney disorder, urinary incontinency, fecal incontinence, a heart disorder and sleep apnea.  However, as these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred back to the AOJ for appropriate action. 

The reopened issue of service connection for a skin disorder and the issues of service connection for eye disorder, bilateral foot disorder, left shoulder disorder, hypertension, erectile dysfunction and stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied service connection for skin itching as a result of herbicides; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the September 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder.

3.  When resolving the benefit of the doubt in favor of the Veteran, he has been diagnosed with PTSD with major depression due to combat stressors incurred during service in Vietnam.

4.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to his active duty service.



CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied service connection for skin itching is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The additional evidence received since the September 1997 rating decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for bilateral hearing have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a skin disorder as well as grant service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in regard to these issues. 

With respect to the Veteran's claim for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board recognizes that the electronic record includes a November 2009 letter from the Social Security Administration (SSA) indicating that the Veteran was eligible for SSA Retirement, Survivors and Disability Insurance.  However, importantly, the evidence of record, specifically a June 2010 VA examination report, shows that the Veteran retired in 2000 as he was eligible by age or duration of work.  Thus, as the Veteran was not in receipt of SSA disability benefits, there is no need to request his SSA records as such would not be relevant to the appeal.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

II.  New and Material Evidence to Reopen a Claim for a Skin Disorder

The RO initially denied service connection for skin itching in a September 1997 rating decision finding that this condition was not associated with herbicide exposure; and there was no basis to find that it was caused by or aggravated in service.  The Veteran did not initiate an appeal from this decision.  Moreover, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the September 1997 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the September 1997 rating decision, the evidence of record consisted of National Guard records and his DD 214 as well as a September 1996 private opinion.  An August 1983 National Guard record showed that the Veteran was seen in the emergency room for impetigo.  Moreover, the Veteran's DD 214 documented service in Vietnam, and thus, the Veteran was presumed to be exposed to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  The September 1996 private opinion indicated that the Veteran had skin itching for the last six years.  The examiner continued that the Veteran had contact with Agent Orange and this apparently was a sequelae of this contact. 

Since the September 1997 rating decision, additional evidence has been associated with the record, including statements from the Veteran, service treatment records and VA treatment records.  

With respect to the service treatment records, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  However, in the instant case, the Veteran's service treatment records are silent with respect to any skin disorder, and, thus, are not relevant to the current claim.  As such, they are not considered new and material and the finality of the previous decision is not vitiated.  

Nevertheless, importantly, in his statements of record, the Veteran reported his belief that his skin disorder was caused by his combat service in Vietnam, to include exposure to herbicides.  He has also indicated that he has experienced pertinent symptomatology since service.  Importantly, the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, as a skin disorder is a disease within the realm of lay observations, the Veteran is competent to report the onset and continuing symptoms of such disorder.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).  

Thus, in light of the Veteran's statements, which are presumed credible for the purposes of this analysis, the evidence received since the September 1997 rating decision is new and material as it is not redundant of evidence already of record in September 1997, and relates to the unestablished fact of whether the Veteran has a skin disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is considered chronic diseases of the nervous system, listed in section 3.309(a), and, thus, is subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Acquired Psychiatric Disorder, to include PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that his PTSD his due to his combat experiences in Vietnam.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  For cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the instant case, although the case was certified after August 4, 2014, the medical evidence primarily pertains to the period prior to the updated DSM-V, thus, the Board will determine whether the Veteran meets the criteria under DSM-IV.  

The Veteran's service personnel records and DD-214 show that he served in the infantry in Vietnam from October 1967 to October 1968.  Importantly, he received the Combat Infantry Badge.  Hence, the evidence reflects that the Veteran engaged in combat while in service in Vietnam.  Thus, the Veteran's claimed in-service stressors do not have to be corroborated as the Board finds that the Veteran's lay statements are sufficient to establish the occurrence of the Veteran's claims of in-service stressor(s).  Therefore, the only issue is whether the Veteran has a current diagnosis of PTSD related to these combat stressors. 

The Veteran was afforded a VA examination in June 2010.  After reviewing the claims file and examining the Veteran, the examiner diagnosed depressive disorder, not otherwise specified.  The examiner noted that the Veteran did not describe in detail a severe traumatic incident experienced in combat.  The signs and symptoms of PTSD in a definite extreme traumatic stressor were not identified.  He did not report feelings of intense fear, helplessness or horror at the time of his military tour.   A link between a military stressor and the signs and symptoms of the Veteran's mental disorder cannot be established.  The examiner determined that the Veteran did not meet the diagnostic stressor criteria for PTSD.  The examiner found that he also did not fulfill the symptom criteria for persistent reexperiencing of the traumatic event, persistent for avoidance of the stimuli, or persistent hyperarousal.  Lastly, neither did the exposure to trauma cause impairment in social occupational or other areas of functioning.  The examiner did not offer any further etiological opinion with respect to the Veteran's diagnosed depressive disorder.  

Nevertheless, in support of his claim, in October 2011, the Veteran submitted a private evaluation from his treating psychiatrist.  The examiner noted that the Veteran had begun receiving treatment in June 2010.  During the course of treatment, the examiner discovered that the Veteran was having symptoms compatible with PTSD.  The examiner observed that the Veteran was in combat in Vietnam.  The Veteran reported living intense traumatic experiences as he saw death, blood and darkness.  He did not talk a lot about his military experiences as he stated that he wants to keep buried this part of his life even though he cannot.  At evaluation, he presented recurrent and distressing recollections of war in forms of images, dreams and thoughts.  He relived the events frequently, had frequent flashbacks and showed intense psychological reaction.  He stated that he suffered every day of intense recollections of corpse smell.  Further, the sound of the rain in his roof transported him to Vietnam.  He definitely avoided all stimuli associated with trauma (conversations, people, television programs, etc.).  He was a loner and did not participate in any type of group activity, and had lost all interest in participating in any social activity.  His affect was restricted as he said he lost all feelings toward people and felt detached emotionally.  His sleep was totally disrupted as he has total insomnia, irritability, poor concentration, increased startle reaction.  The Veteran was totally impaired in all social and occupational areas and symptoms case significant distress in those areas.  

The Veteran also had associated severe depressed symptoms, tension, excessive irrational worries, panic attacks, severe memory and concentration deficits, flattened affect, difficulty in understanding even simple commands, decreased motivation and mood, inability to initiate or maintain social contacts and even feels disoriented in time and place.  The examiner diagnosed major depression, severe, recurrent, and PTSD, chronic.  His current Global Assessment of Functioning was 55.  

The Board observes that the private evaluation was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides a sufficient rationale for its findings.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations. Cohen, 143-44.  In the instant case, the Board finds that the private examiner's diagnosis of PTSD meets the DSM-IV criteria as it was based on the Veteran's claimed in-service stressors, a full medical history, and compatible symptomatology.

Therefore, based on the evidence of record, the Board finds that service connection for PTSD with major depression is warranted.  Again, as the Veteran served in combat in Vietnam, his lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.  

In reaching such determination, the Board recognizes that there is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD.  In this regard, the June 2010 VA examiner found that he did not meet the criteria.  However, a private psychiatrist has confirmed that the claimed in-service stressors are adequate to support a diagnosis of PTSD.  As discussed above, the Board has found the private evaluation to be sufficient for appellate review and meets the DSM-IV criteria.  The Board is thus presented with conflicting evidence that is essentially in a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  

Accordingly, the Board finds that the Veteran does suffer from PTSD and that his PTSD has been sufficiently linked to his combat service.  In sum, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  In addition, the private examiner has also attributed the Veteran's depressive symptoms to his PTSD.  Hence, service connection is also warranted for major depression.  See 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The present appeal also includes the issue of service connection for hearing loss.  In his statements of record and at the Board hearing, the Veteran reported that his hearing loss is due to combat noise exposure while stationed in Vietnam.  Again, the Veteran's DD 214 shows that he is the recipient of a Combat Infantry Badge.  As he did engage in combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable and his statements regarding experiencing acoustic trauma resulting in combat-related hearing loss are accepted as fact.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

The Board notes that the Veteran's service treatments are somewhat illegible.  However, these records have been stamped with a "Best Copy" stamp.  Thus, it appears that the paper documents that were scanned into VBMS were just as illegible as the scan itself, and further efforts to obtain a new scan would be fruitless.  Nevertheless, based on review of the available records, it appears that the Veteran's service treatment records are silent with respect to any complaint or diagnoses relating to hearing impairment.  However, a periodic National Guard service examination revealed hearing loss in April 1982.  Moreover, subsequent National Guard service examinations continue to show impaired hearing.  

In-service testing results do not reflect hearing loss to an extent recognized as a disability for VA purposes.  However, the absence of such evidence is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).  However, as discussed below, the preponderance of the evidence weighs against the award for service connection for hearing loss.

The Veteran filed his initial claim for hearing loss in March 2010.  Subsequently, in support of his claim, he submitted August 2010 private audiology records.  The Veteran primarily complained of tinnitus.  The examiner diagnosed mild to profound sensorineural hearing loss in both ears.  However, he did not provide any etiological opinion. 

The Veteran was afforded a VA examination in October 2010 by a VA audiologist.  The claims file was reviewed.  The examiner observed that the Veteran had normal hearing bilaterally in October 1965, October 1967 and February 1969.  The examiner also noted that audiometries in April 1982, February 1986, February 1990, August 1992 and February 1996 indicated bilateral sensorineural hearing loss, worse at higher frequencies.  The Veteran reported history of military noise exposure for two years as an infantryman, including explosions, mortars, rifles, etc. during basic training and Vietnam active service.  He also reported military noise exposure in the National Guard for almost 20 years.  He denied any history of occupational and recreational noise exposure.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
25
25
50
70
90
Left
25
25
45
75
90

Word recognition scores were 96 percent in both ears.  The examiner diagnosed moderate to severe high frequencies sensorineural hearing loss in both ears.  The examiner observed that although it is well known that significant exposure to loud noises can result in damage to inner ear structures, audiometries before and after active service indicated bilateral normal hearing.  Since noise induced hearing loss is not a cumulative process and hearing loss was observed many years after last active service, the examiner opined that it is less likely as not that the Veteran's
hearing loss is related to noise exposure as an infantryman. 

The examination report shows that the VA examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim if there is evidence of noise exposure.  Under Hensley, the rating authority must determine whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  The Board also observes that in Hensley there was a significant in-service upward shift in measured threshold levels from enlistment to separation.  Hensley, 5 Vet. App. at 159, 161.  Here, there was no significant threshold shift.  

In the instant case, the VA audiologist clearly found that the Veteran's hearing loss was not attributable to in-service noise exposure and provided a detailed rationale for this finding.  In sum, given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Based on the VA examination, the Board finds that the Veteran has met the criteria for a hearing loss disability under 38 C.F.R. § 3.385, that reveal an auditory threshold of over 26 decibels in at least three of the frequencies in both ears.  Initially, the Board notes that there is no evidence of any disease or injury incurred or aggravated during a period of ACDUTRA.  The Veteran generally reported noise exposure at the VA examination, but has not provided any further information or description concerning the type of noise exposure or any details concerning during which period of ACDUTRA that such exposure occurred.  While hearing loss was noted on periodic service examinations, National Guard records are silent with respect to any documentation of noise exposure as well as any hearing problems during a period of ACDUTRA.  As such, given the lack of any disease or injury during a period of ACDUTRA, the Veteran's hearing loss cannot be attributed to such service.  

However, again, the Veteran's assertions of exposure to combat noise exposure during active service are accepted as fact.  Nevertheless, although the medical evidence of record plainly reflects that the Veteran has bilateral hearing loss as recognized by VA regulation, neither that diagnosis nor the Veteran's in-service acoustic trauma, are determinative of the question of nexus to service, which generally requires competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

As indicated, the Veteran's service treatment records do not document any hearing problems.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, while the Board acknowledges combat noise exposure in service, the Veteran's statements regarding hearing loss symptoms since that time are not credible and, thus, cannot serve to provide a basis for a finding of service connection for current hearing loss.  The Board reiterates that the Veteran's service treatment records include nothing to suggest that he had any hearing loss in service.  Again, on service examinations, the Veteran's ears were clinically evaluated as normal and audiometric findings showed no hearing loss.  There is simply no documentation of any complaints pertaining to hearing loss.  Again, if the Veteran had in fact reported such symptoms, it would most likely be documented in the clinical record.  Not only is that contemporaneous evidence considered more reliable than recollections made many years after the fact (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)), but the record reflects a lengthy period with no documentation of any complaints or diagnosis of hearing loss.  Again, the first evidence of any hearing loss is the April 1982 service examination, 13 years after the Veteran's discharge from active service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Accordingly, the Board finds that the Veteran's more recent assertions that he has experienced hearing loss since service are not supported by or are simply inconsistent with the documented evidence of record, and are not credible.  

The Board again notes that the first objective indication of hearing loss is not until the April 1983 evaluation.  As there was no evidence of hearing loss within one year of discharge, the in-service incurrence of this disorder may not be presumed.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the October 2010 VA examiner opined that the Veteran's hearing loss was not related to service and offered a rationale for such opinion.  The Board accepts this opinion as the most probative on medical nexus question.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In sum, there is no credible, persuasive evidence of continuity of symptomatology, whereas there is a probative VA medical opinion on the question of nexus that weighs against the claim.  On these facts, the Veteran cannot establish service connection on the basis of continuity of symptoms.

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between current hearing loss and inservice noise exposure, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998)).  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for skin disorder is reopened; the appeal is granted to this extent only.

Service connection for PTSD with major depression is granted.

Service connection for bilateral hearing loss is denied.


REMAND

In light of reopening the claims for service connection for a skin disorder and so that the Veteran is afforded every possible consideration with respect to other remaining claims on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide all of the issues.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran has asserted that his skin disorder is due to his service in Vietnam, to include exposure to herbicides.  Although it does not appear that the Veteran's skin disorder is presumed to be due to exposure to herbicides under 38 C.F.R. § 3.309, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Moreover, National Guard records show that in August 1983, the Veteran was treated for a rash for three days, which appears to be while the Veteran was on ACDUTRA.  The assessment was impetigo.  

Likewise, National Guard records in June 1986 showed that the Veteran injured his left shoulder.  He was diagnosed with a contusion.  It was determined to be during the line of duty.  
 
Furthermore, importantly, the Veteran has asserted that he suffered injuries related to the claims on appeal during combat operations in Vietnam.  Again, the Board notes that the record reflects that the Veteran is in receipt of the Combat Infantry Badge.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Specifically, as noted in Reeves, to establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  See Reeves at 999 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With respect to the claim for hypertension, the Veteran has also asserted that it is due to exposure to herbicides.  Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.   

The Veteran has also asserted that his hypertension, erectile dysfunction and stomach disorder are proximately due to or aggravated by his now service-connected PTSD, to include any medications taking for such pursuant to 38 C.F.R. § 3.310, see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has not been afforded a VA examination in connection with these claims.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the above, the Board finds that he should be afforded a VA examination(s) to determine the etiology of any currently diagnosed skin disorder, bilateral foot disorder, left shoulder disorder, hypertension, erectile dysfunction and stomach disorder.     

With respect to the Veteran's claims for an eye disorder, the Veteran was afforded a VA examination in June 2010.  The eye examiner diagnosed refractive error left eye, right eye severe visual impairment, right pseudophakia, right eye aftercataract, left eye incipient senile cataract and left eye old retinal detachment.  The examiner noted that the Veteran's right eye vision was caused by or result of old retinal detachment and the loss of left eye vision was result of his refractive error.  However, no further etiological opinion or rationale was given.  

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, the Veteran has claimed that his eye disorder is related to his combat service in Vietnam.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, given the lack of etiological opinion, the Veteran should also be afforded another eye examination with etiological opinion.  

In association with this claim, the Veteran identified private treatment records.  It appears that the AOJ has requested all such records.  Nevertheless, in light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from January 2014.  In light of the need to remand, the AOJ should obtain VA treatment records from August 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Obtain updated VA treatment records dated from January 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for VA examination(s) with appropriate examiner(s) to determine the nature and etiology of any currently diagnosed skin disorder, eye disorder, bilateral foot disorder, left shoulder disorder, hypertension, erectile dysfunction and stomach disorder.  The electronic record, to include a copy of this Remand, should be made available for review of the Veteran's pertinent medical history.   

The appropriate examiner should clearly delineate any currently diagnosed skin disorders, eye disorders, foot disorders, left shoulder disorders and stomach disorders.  Thereafter, the appropriate examiner should address the following:

a)  With respect to any currently diagnosed skin disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin disorder is related to his active service or a period of ACDUTRA, to include his exposure to herbicides and combat service in Vietnam.  In proffering this opinion, the examiner should address the August 1983 National Guard record documenting impetigo. 

b) With respect to any currently diagnosed eye disorder, the examiner should opine whether such disorder constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's eye disorder is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's eye disorder is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  

For any eye disorder not considered a congenital or developmental disease or defect, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's eye disorder is related to his active service, to include his combat service in Vietnam.  

With respect to any currently diagnosed bilateral foot disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral foot disorder is related to his active service, to include his combat service in Vietnam.  

With respect to any currently diagnosed left shoulder disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's left shoulder disorder is related to his active service or a period of ACDUTRA, to his combat service in Vietnam.  In proffering this opinion, the examiner should address the June 1986 National Guard records documenting a left shoulder injury during the line of duty. 

With respect to hypertension, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is a) related to his service, to include his exposure to herbicides or b) caused OR aggravated by his service-connected PTSD, to include any medications taken for such disorder.  In proffering this opinion, the examiner should address the Update 2012 from NAS.  

With respect to the Veteran's erectile dysfunction and stomach disorder, the examiner should further opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction and/or stomach disorder is a) related to his service or b) caused OR aggravated by his service-connected PTSD, to include any medications taken for such disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A detailed rationale for all opinions expressed should be furnished.  The appropriate VA examiner should specifically address the service treatment records, National Guard records, post-service treatment records and the Veteran's lay statements. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated on the merits based on the entirety of the evidence, to include all evidence received since the issuance of the February 2014 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


